In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-21-00208-CV
                ___________________________

ALLIANZ GLOBAL RISKS US INSURANCE COMPANY CORP., Appellant

                                V.

 AIRBUS HELICOPTERS SAS, AIRBUS HELICOPTERS, INC., SAFRAN
HELICOPTER ENGINES S.A., F/K/A TURBOMECA S.A., AND SAFRAN
 HELICOPTER ENGINES USA, INC. F/K/A TURBOMECA USA, INC.,
                         Appellees




             On Appeal from the 342nd District Court
                     Tarrant County, Texas
                 Trial Court No. 342-290754-17


               Before Kerr, Birdwell, and Bassel, JJ.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On July 9, 2021, and July 20, 2021, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless appellant

paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not done so.

See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: August 12, 2021




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                            2